Citation Nr: 1014349	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  08-15 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for cause 
of death, and, if so, whether the reopened claim may be 
granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel


INTRODUCTION

The appellant is seeking benefits as the surviving spouse of 
the Veteran, who had active service from November 1969 to 
November 1971, including combat service in the Republic of 
Vietnam.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2007 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The appellant provided testimony at a June 2009 Travel Board 
hearing before the undersigned at the RO.  A hearing 
transcript is associated with the claims folder.


FINDINGS OF FACT

1.  An unappealed June 2003 rating decision denied service 
connection for the cause of the Veteran's death.

2.  The evidence associated with the claims file subsequent 
to the June 2003 decision was not previously submitted for 
consideration, relates to an unestablished fact necessary to 
establish the claim, and raises a reasonable possibility of 
substantiating the claim.  

3.  The Veteran died in May 2003.  According to the Death 
Certificate, the cause of his death was metastatic pancreatic 
cancer.  



4.  At the time of his death, the Veteran had service 
connection for Type II diabetes mellitus, with a disability 
evaluation of 20 percent.  

5.  The competent and probative evidence weighs against a 
finding that the Veteran's pancreatic cancer and/or death was 
due to any incident or event in active service, was 
manifested within one year after service, or was proximately 
due to or the result of his service-connected diabetes 
mellitus, on either a causation or aggravation basis.  



CONCLUSIONS OF LAW

1.  The June 2003 rating decision, which denied service 
connection for the Veteran's cause of death, is final.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 C.F.R. § 20.302 
(2009).  

2.  The evidence received subsequent to the June 2003 rating 
decision is new and material, and the claim for service 
connection for cause of death is reopened.  38 U.S.C.A. § 
5108 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156 (2009).

3.  The cause of the Veteran's death was not incurred in or 
aggravated by service, cannot be presumed to have been 
incurred in service, and is not shown to be due to, the 
result of, or aggravated by the Veteran's service-connected 
diabetes mellitus.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 1310 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310, 3.312 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance 
with 38 C.F.R. § 3.159(b)(1) (2009).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
addition, the decision of the Court in Dingess v. Nicholson, 
19 Vet. App. 473 (2006) requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date.  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, 
to be determined on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant 
has not demonstrated any prejudicial or harmful error in VCAA 
notice.

In October 2006, VA sent the appellant a letter informing her 
of the types of evidence needed to substantiate her claim and 
its duty to assist her in substantiating her claim under the 
VCAA.  The letter explained the basis of the previous denial 
for the appellant's claim, stated that new and material 
evidence would be required, and defined what the evidence 
should show in order to be considered new and material.  The 
letter informed the appellant that VA would assist her in 
obtaining evidence necessary to support her claim, such as 
medical records, employment records, or records from other 
Federal agencies.  She was advised that it is her 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to her claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in her 
possession to the RO.  

The Board acknowledges that the content of the October 2006 
letter did not fully comply with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), as later 
amended, regarding VA's duty to notify and assist.  However, 
the Board finds that any error in notice is non-prejudicial.  
Although the appellant did not receive Dingess notice until 
after initial adjudication of the claim, it is clear that she 
was provided with the opportunity to participate in the 
processing of her claim so as to render any defect in notice 
non-prejudicial.  For example, the April 2007 rating 
decision, November 2007 SOC, and October 2008 SSOC explained 
the basis for the RO's action, and the SOC and SSOC provided 
her with additional 60-day periods to submit more evidence.  
In addition, the appellant has demonstrated through 
submission of various statements and additional evidence that 
she was aware of the type of evidence required to 
substantiate her claim.  Finally, the benefit being sought is 
not being granted in this case, so the Board will not reach 
the issue of effective date discussed by the Court in 
Dingess.

In the context of a claim for dependency and indemnity 
compensation (DIC) based upon service connection for the 
cause of a veteran's death, VCAA notice must include: (1) a 
statement of the conditions, if any, for which a veteran was 
service connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate such a claim based on a previously service- 
connected condition; and (3) an explanation of the evidence 
and information required to substantiate the claim based on a 
condition not yet service connected. Hupp v. Nicholson, 21 
Vet. App. 342, 352-53 (2007).  While there are particularized 
notice obligations with respect to a claim for DIC, there is 
no preliminary obligation on the part of VA to conduct a pre-
decisional adjudication of the claim prior to providing a 
section 5103(a)-compliant notice. 

The Board finds that in the present case the requirements of 
the VCAA notice under the Hupp decision were fulfilled by the 
October 2006 letter, as well as subsequent adjudications of 
the claim sent to the appellant explaining each element 
above.  Moreover, the appellant has demonstrated an 
understanding of the elements of a claim of entitlement to 
service connection for cause of death via statements and 
evidence she has submitted throughout the course of the 
claim.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 
(2007) (Court was convinced that the appellant and 
representative had demonstrated actual knowledge of the 
information and evidence necessary to establish the claim).  

Thus, it appears that all obtainable evidence identified by 
the appellant relative to her claim has been obtained and 
associated with the claims file, and that neither she nor her 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is the Board's 
conclusion that the appellant has been provided with every 
opportunity to submit evidence and argument in support of her 
claim, and to respond to VA notices.  

With regard to the duty to assist, VA obtained the Veteran's 
service treatment records (STRs), private treatment records, 
and medical opinions from VA physicians in March 2007 and 
November 2009.  

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertinent to her claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefits flowing to the appellant.  The 
Court of Appeals for Veteran Claims has held that such 
remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

II.  New and Material Evidence to Reopen the Claim
 
In April 2003, the appellant raised a claim of entitlement to 
service connection for the Veteran's cause of death.  This 
claim was denied in a June 2003 rating decision.  The 
appellant did not appeal, and consequently, the June 2003 
rating decision became final.  See 38 U.S.C.A. § 7105; 38 
C.F.R. § 20.302.  

In October 2006, the appellant filed a request to reopen her 
claim for service connection for the Veteran's cause of 
death.  The claim was denied in the April 2007 rating 
decision that is the subject of the instant appeal.  Based on 
the procedural history outlined above, the issue for 
consideration with respect to the appellant's claims is 
whether new and material evidence has been received to reopen 
the claim.  

It appears that the RO addressed the cause-of-death claim on 
the merits in its June 2007 SOC.  However, the preliminary 
question of whether a previously denied claim should be 
reopened is a jurisdictional matter that must be addressed 
before the Board may consider the underlying claim on its 
merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), aff'd, 
Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  Therefore, 
regardless of the manner in which the RO characterized the 
issue, the initial question before the Board is whether new 
and material evidence has been presented.  

Effective from August 29, 2001, "new" evidence is defined 
as evidence not previously submitted to agency decision-
makers.  "Material" evidence means existing evidence that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2009).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under section 5108.  See Moray v. Brown, 5 
Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(eliminating the previous requirement of a well-grounded 
claim).

The evidence of record at the time of the last final June 
2003 rating decision denying the appellant's claim of 
entitlement to service connection for the cause of the 
Veteran's death included STRs, private treatment records 
relating to treatment for the Veteran's pancreatic cancer, 
and the Veteran's Death Certificate.   

The Death Certificate listed the Veteran's cause of death as 
metastatic pancreas cancer.  His STRs showed no manifestation 
of pancreatic cancer during service, nor were there any 
competent opinions stating that the Veteran's pancreatic 
cancer was manifested within one year after his separation 
from service or was otherwise related to service.  

Based on the above evidence, the claim was denied.  
Specifically, the RO in June 2003 determined that there was 
no evidence that the Veteran died of a service-connection 
condition, nor was a nexus shown between the Veteran's cause 
of death and military service.  

Evidence added to the record since the time of the last final 
denial in June 2003 includes multiple opinions from private 
physicians regarding the relationship between the Veteran's 
service-connected diabetes and his later-manifested 
pancreatic cancer, various articles regarding the same topic, 
VA physicians' opinions from March 2007 and November 2009, 
and testimony from the appellant at her June 2009 Travel 
Board Board hearing.  The letters from the various private 
physicians support the appellant's contention that the 
Veteran's service-connected diabetes aggravated his 
pancreatic cancer, which ultimately led to his death.  

The evidence added to the record since the previous, June 
2003, denial constitutes new and material evidence.  It 
addresses the relationship between the service-connected 
disability and the Veteran's cause of death, which is an 
unestablished fact necessary to substantiate the claim.  
Further, it is not redundant, as there have been no previous 
records containing a competent opinion in favor of the 
appellant's contention that the Veteran's service-connected 
diabetes aggravated his pancreatic cancer.  Finally, it does 
raise a reasonable possibility of substantiating the cause of 
death claim.  Therefore, the Board finds that the criteria 
under 38 C.F.R. § 3.156(a) have been satisfied, and the claim 
is reopened.  

Because the RO considered the merits of the underlying 
service connection claim in the June 2007 SOC that is part of 
the pending appeal, the Board may proceed with appellate 
review at this time without any prejudice to the appellant.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).  

III.  Service Connection for Cause of Death

A.  Applicable Law

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.303(a) (2009). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

The Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there 
must be:  (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as malignant tumors, become manifest 
to a degree of 10 percent or more within one year after the 
date of separation from such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a).  While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

Secondary service connection may also be established, under 
38 C.F.R. § 3.310(a), for non-service-connected disability 
which is caused or aggravated by service-connected 
disability.  "Aggravation" is defined for this purpose as a 
chronic, permanent worsening of the underlying condition, 
beyond its natural progression, versus a temporary flare-up 
of symptoms.  38 C.F.R. § 3.310(b); see Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

Effective from October 10, 2006, 38 C.F.R. § 3.310 was 
amended.  See 71 Fed. Reg. 52,744 (2006).  The new regulation 
appears to place additional evidentiary burdens on claimants 
seeking service connection based on aggravation, specifically 
in terms of requiring the establishment of a baseline level 
of disability for the non-service-connected condition prior 
to the claimed aggravation.  Because the appellant's current 
reopened claim was filed on October 27, 2006, after the new 
provisions were promulgated, the Board will consider this 
appeal under the amendment to 38 C.F.R. § 3.310(b).  In any 
event, however, based upon the facts in this case, neither 
version of the law is more favorable, and the regulatory 
change does not affect the outcome herein.

In order for service connection for the cause of a veteran's 
death to be granted, it must be shown that a service-
connected disability caused the death, or substantially or 
materially contributed to cause death.  A service-connected 
disability is one that was incurred in or aggravated by 
active service, one that may be presumed to have been 
incurred during such service, or one that was proximately due 
to or the result of a service-connected disability.  38 
C.F.R. § 3.312.  When it is determined that a veteran's death 
was service connected, his surviving spouse is generally 
entitled to dependency and indemnity compensation (DIC).  See 
38 U.S.C.A. § 101.

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, either singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  
The service-connected disability will be considered a 
contributory cause of death when it contributed so 
substantially or materially to death that it combined to 
cause death, or aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c)(1).  The 
debilitating effects of a service-connected disability must 
have made the decedent materially less capable of resisting 
the fatal disease or must have had a material influence in 
accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 
(1995).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In such a situation, 
however, it would not generally be reasonable to hold that a 
service connected disability accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(3), 
(4).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Facts and Analysis

In the present case, the Veteran died on March [redacted], 2003, and 
his Certificate of Death lists the cause of death as 
metastatic cancer of the pancreas.  At the time of his death, 
the Veteran had service connection for Type II diabetes 
mellitus associated with herbicide exposure, tinnitus, and 
bilateral hearing loss.  He had been awarded service 
connection for diabetes mellitus, rated as 20 percent 
disabling, effective from May 8, 2001.  

The appellant asserts that the Veteran's pancreatic cancer 
was secondary to or aggravated and accelerated by the 
Veteran's service-connected diabetes mellitus.  She is not 
claiming service connection for the cause of the Veteran's 
death on the basis of in-service incurrence or aggravation of 
the disease which caused his death.  Thus, the question 
before the Board is whether the Veteran's pancreatic cancer, 
which arose years after service, was secondary to his 
service-connected diabetes mellitus. 

Prior to his death, at a February 2002 VA examination, the 
Veteran reported that he had been diagnosed with diabetes 
mellitus in 1999.  He was following a restricted diabetic 
diet, but he had not been hospitalized for diabetes, and was 
not restricted in his activities.  There were no visual 
problems or complaints of peripheral neuropathy.  The 
examiner assessed Type II diabetes mellitus with no 
nephropathy, neuropathy, or retinopathy.  Service connection 
was thereafter granted for diabetes mellitus on a presumptive 
basis, because the Veteran had combat service in Vietnam and 
was presumed by law to have been exposed to Agent Orange or 
other herbicide agents.

In March 2002, a CT of the abdomen was conducted after 
increased LFTs and alkaline phosphatase were noted.  The scan 
showed biliary dilatation, with a small mass in the head of 
the pancreas causing an obstruction.  In a separate note from 
Group Health, the doctor noted that the Veteran's diabetes 
was under poor control at the time, and his sugar level was 
consistently above 300.  He was still taking oral medication 
at the time.  In April 2002, a total pancreaticoduodenectomy 
and splenectomy were performed, and a pancreatic carcinoma 
was assessed.  A Discharge Summary from St. Joseph Medical 
Center indicates that the Veteran's blood sugars were 
exacerbated due to the pancreatectomy.   

The following month, in a May 2002 letter, the Veteran stated 
that his diabetes had developed into Type I diabetes from 
Type II, and that he had become insulin-dependent following 
his April 2002 surgery.  

In December 2002, the Veteran returned to Group Health for 
follow-up for his pancreaticoduodenectomy.  The doctor 
assessed surgically-induced diabetes as well as metastatic 
pancreatic cancer.  Based on the metastases revealed by a CT 
scan, the doctor suggested palliative treatment.  The Veteran 
passed away in March 2003.

Following the Veteran's death, Dr. A.R.W., an oncologist, 
wrote a letter in April 2003, stating that she had treated 
the Veteran for his pancreatic carcinoma.  She said that, 
prior to his pancreatectomy, he had been a non-insulin-
dependent diabetic, but his diabetic control had worsened 
during the course of his terminal cancer, which Dr. A.R.W. 
said was to be expected.  The doctor wrote another letter in 
November 2006, wherein she stated that, after review of the 
Veteran's medical records and medical literature, she could 
only attest that there was an association between Type II 
diabetes mellitus and pancreatic cancer.  The doctor stated 
that whether such an association is causal, however, is 
unknown.  

Next, Dr. R.J.M., a family practice physician, authored a 
letter in November 2006 as well.  He stated that he had been 
the Veteran's family doctor, noting that the Veteran's 
diabetes developed more than five years prior to the onset of 
his pancreatic tumor.  He said that review of the medical 
literature showed an association between Type II diabetes and 
pancreatic cancer, and that Type II diabetes is often an 
early sign that pancreatic cancer may develop.  The doctor 
opined that Type II diabetes is a risk factor for pancreatic 
cancer when there is a duration of at least one year prior to 
the cancer diagnosis or death.  Dr. R.J.M. further stated 
that the Veteran's had diabetes worsened after the 
development of his pancreatic cancer, and concluded that the 
Veteran's history of Type II diabetes both contributed to his 
pancreatic cancer and made treatment of his diabetes 
difficult after the pancreatic surgery.  

In March 2007, a VA examiner, board certified in internal 
medicine and family practice, reviewed the Veteran's medical 
records and medical literature.  After reviewing up to 7,000 
review and research articles related to gastrointestinal 
cancer associated with herbicide exposure, the examiner 
concluded that the evidence did not competently or 
persuasively show that pancreatic cancer was due to or 
aggravated by the Veteran's diabetes mellitus.  Thus, the 
Agent Orange-related diabetes did not contribute to the 
Veteran's death.  

In March 2008, Dr. T.B., a gastroenterologist, wrote that, 
although she could not recall the exact manuscript, VA had 
been the subject pool for a large study looking at risk 
factors for pancreatic cancer, and veterans who had Type II 
diabetes were found to have a 2.5 times higher risk of 
developing pancreatic cancer than the general population.  
Further, the doctor considered Type II diabetes to be an 
early sign that pancreatic cancer may develop, and she said 
that she routinely screened patients with family history of 
pancreatic cancer for long-term insulin resistance.  

Next, in a July 2009 letter, Dr. W.E.M., an oncologist, 
stated that he had been treating patients with pancreatic 
cancer for 25 years.  He said he believed the available data 
supports the hypothesis that there is something about the 
development of Type II diabetes which causes the risk of 
pancreatic cancer to rise.  He cited to several medical 
studies, and concluded that while meta-analysis could not 
pinpoint the cause of a particular cancer, such evaluations 
of multiple studies strongly have indicated that diabetes 
mellitus contributes in some way to the development of 
pancreatic cancer.  

Finally, VA obtained an opinion from a VA physician, Dr. 
L.B.A., an oncologist, in November 2009.  The doctor spent a 
total of 12 hours reviewing the Veteran's records and 
relevant medical literature, and preparing his report.  The 
doctor noted that the Veteran was diagnosed with diabetes in 
1999, with no complicating comorbidities.  Then, in March 
2002, he presented with pruritus (diffuse itching), and was 
quickly found to have pancreatic cancer causing biliary duct 
obstruction as the proximate cause of his presenting 
complaint.  He underwent curative surgery, but was found, a 
few months later, to have recurrent, metastatic pancreatic 
cancer which caused his death in March 2003.  Dr. L.B.A. read 
the abstracts and papers contained in the claims file, 
performed his own search of medical literature for relevant 
material, and spent two hours reviewing several studies not 
included in the file provided for his review. 

In summarizing the results of his review, Dr. L.B.A. stated 
that the available peer-reviewed biomedical literature does 
not support a statement that it is at least as likely as not 
that the Veteran's pancreatic cancer was caused or aggravated 
by his service-connected diabetes.  Therefore, the oncologist 
concluded that it is unlikely that the Veteran's pancreatic 
cancer was caused or aggravated by his service-connected 
diabetes.  Dr. L.B.A. acknowledged that the literature was 
replete with individual studies as well as meta-analyses 
demonstrating an increased risk for pancreatic cancer in 
patients diagnosed with diabetes mellitus Type II at least a 
year before the diagnosis of the cancer.  The relative risk 
for patients diagnosed with diabetes about four years before 
the diagnosis of pancreatic cancer seems to be in the 2.0 to 
2.5 range.  However, every single study identifying this 
increased risk has acknowledged it is unknown how diabetes 
mellitus Type II would cause, or contribute to the 
development of, pancreatic cancer.  Thus, absent any biologic 
pathways research identifying a causative or contributory 
relationship between diabetes and pancreatic cancer, he 
opined that it is simply impossible to say whether diabetes 
causes pancreatic cancer or whether there are one or more 
other factors which independently cause or contribute to the 
independent development of both diabetes and pancreatic 
cancer, such that it might misleadingly appear the two 
conditions are linked.  He stated that to presume a causative 
or contributory link where currently there are no supporting 
data for such would violate multiple cardinal principles of 
science and statistics.  The doctor specifically found the 
conclusions reached by the authors of the 1995 meta-analysis 
in this area cited to by Dr. W.E.M. to be inappropriate 
because, although their data support an associative link, but 
there is absolutely nothing in their data which establishes a 
causal link. 

Moreover, the reviewing oncologist identified several other 
factors specific to the Veteran that have been clearly 
epidemiologically associated with an increased risk for 
pancreatic cancer, including cigarette smoking, various 
dietary factors, various environmental factors (e.g., certain 
chemical exposures), certain infections, and certain chronic 
inflammatory ailments.  In fact, the doctor stated that 
smoking is the most common known risk factor.  The Veteran 
was both a smoker and had extensive occupational risk for 
certain chemical exposures.  He also had his bladder removed 
in the 1990s for unclear causes, which could indicate the 
presence of an undiagnosed chronic systemic inflammatory 
ailment.  In sum, however, Dr. L.B.A. stated it is impossible 
to determine which of the various possible factors actually 
caused the Veteran's pancreatic cancer.  Finally, the doctor 
opined that the Veteran's diabetes did not aggravate his 
pancreatic cancer either.  The course of the diabetes prior 
to the diagnosis of his cancer seemed to be quite mild.  
There are no explanations in biomedical literature as to how 
diabetes can aggravate pancreatic cancer in the sense of 
contributing to the development of the cancer.  If anything, 
the doctor stated that a disease such as pancreatic cancer, 
which eats away at the pancreas, can reduce that organ's 
capacity to produce insulin and thus can cause diabetes.  In 
fact, there are many suggestions in the literature that new-
onset diabetes at a relatively late age, or sudden worsening 
of long-term, previously well-controlled diabetes, might be 
early markers of developing pancreatic cancer.  Finally, the 
oncologist stated that severe, poorly controlled diabetes 
will aggravate the course of any illness, including cancer.   

Based on the foregoing opinions, the Board concludes that the 
preponderance of the evidence weighs against a grant of 
service connection for cause of death.  First, there is no 
evidence or contention that pancreatic cancer was related to 
active service or was manifested within the first post-
service year.  Next, the weight of the evidence is against a 
finding that diabetes mellitus was the primary or a 
contributory cause of the Veteran's death.  

The Board recognizes the sincerity of the claimant's belief 
that the Veteran's death was caused or accelerated by the 
gunshot wound he incurred in service.  Moreover, the Federal 
Circuit Court has held that, in certain situations, lay 
evidence can even be sufficient with respect to establishing 
medical matters such as a diagnosis.  Specifically, in 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit commented that competence to establish a 
diagnosis of a condition can exist when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  See also 
Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a 
layperson may comment on lay-observable symptoms).

Similarly, the Court of Appeals for Veterans Claims has held 
that, when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 
(2007).  Furthermore, lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
However, the resolution of issues which involve medical 
knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, requires professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

In the present case, the appellant has not been shown to have 
the requisite medical knowledge to determine whether diabetes 
contributed to either the development of pancreatic cancer or 
to the acceleration of his death.  Here, a causal or 
contributory relationship between diabetes, the development 
of pancreatic cancer, and the Veteran's death has not been 
established, and indeed, cannot be established by the 
appellant's lay statements.  

Moreover, the Board finds that a connection between diabetes 
and the Veteran's pancreatic cancer and his death has not 
been established by the competent medical evidence.  In cases 
such as this, where there are conflicting statements or 
opinions from medical professionals, it is within the Board's 
province to weigh the probative value of those opinions.  In 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the U.S. 
Court of Veterans Appeals stated:

The probative value of medical opinion evidence is 
based on the medical expert's personal examination 
of the patient, the physician's knowledge and skill 
in analyzing the data, and the medical conclusion 
that the physician reaches. . . .  As is true with 
any piece of evidence, the credibility and weight 
to be attached to these opinions [are] within the 
province of the adjudicators . . . .

So long as it provides an adequate reason or basis for doing 
so, the Board does not err by favoring one competent medical 
opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  Greater weight may be placed on one examiner's 
opinion over another depending on factors such as reasoning 
employed by the examiners and whether or not, and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
In addition, the thoroughness and detail of a medical opinion 
are among the factors for assessing the probative value of 
the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).

The Board finds that the opinions of the VA reviewers, and 
particularly the opinion of Dr. L.B.A., are more probative 
than those of Drs. A.R.W., R.J.M., T.B., or W.E.M.  In this 
regard, Dr. A.R.W.'s statement that medical literature 
supports the existence of an association between diabetes and 
pancreatic cancer, but that it is unknown whether that 
association is causal, is actually consistent with 
Dr. L.B.A.'s extensive discussion of current medical 
literature.  In other words, Dr. A.R.W.'s April 2003 and 
November 2003 statements do not support the appellant's 
contention that her husband's diabetes caused pancreatic 
cancer; rather, Dr. A.R.W. cites to studies which suggest 
that there is some sort of relationship between the two.  Dr. 
T.B.'s March 2008 opinion similarly does not support the 
appellant's contention, in that the doctor cited to a study 
which showed that veterans with diabetes were much more 
likely to develop pancreatic cancer; as above, however, that 
study merely shows a relationship between the two conditions 
which is not necessary causal, as Dr. L.B.A. pointed out. 

Moreover, Dr. W.E.M.'s July 2009 opinion similarly concluded 
that studies indicate that meta-analysis studies indicate 
that diabetes contributes in some way to the development 
pancreatic cancer, although such studies would not pinpoint 
the cause of any particular cancer.  Dr. L.B.A. specifically 
addressed the meta-analysis studies cited by Dr. W.E.M., and 
opined that the conclusions of the studies are incorrect in 
that the data merely shows a relationship between diabetes 
and cancer, but does not show causality.  Finally, 
Dr. R.J.M.'s opinion that diabetes is a risk factor for 
cancer, when the diabetes has a duration of at least one year 
prior to a diagnosis of cancer or death, is based on similar 
studies that show an association between diabetes and cancer.  
Thus, none of the doctors cited to studies which have shown 
that diabetes actually causes cancer; rather, the cited 
studies merely show an association between the two 
conditions, which Dr. L.B.A. does not deny.  Rather, Dr. 
L.B.A. stated that it would be conjecture to state that 
diabetes caused cancer based on studies which show a 
relationship between the two conditions.  It must be 
concluded, then, that the opinions of the above doctors are 
speculative in nature.  

In analyzing the above opinions, the Board notes that service 
connection may not be based on a resort to speculation or 
remote possibility.  38 C.F.R. § 3.102.  See Morris v. West, 
13 Vet. App. 94, 97 (1999) (diagnosis that appellant was 
"possibly" suffering from a disability was deemed 
speculative); Bloom v. West, 12 Vet. App. 185, 186-87 (1999) 
(a treating physician's opinion that service "could have" 
precipitated disability found too speculative).  The Court of 
Appeals for Veterans Claims has held that such statements 
indicate a possibility, but not a probability, of a nexus.  
See also Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) 
(physician's comment couched in terms of "may or may not" 
was held to be speculative); Stegman v. Derwinski, 3 Vet. 
App. 228, 230 (1992) (favorable evidence which does little 
more than suggest possibility of causation is insufficient to 
establish service connection); Obert v. Brown, 5 Vet. App. 
30, 33 (1993) (physician's statement that the Veteran "may" 
have had pertinent symptoms also implied "may or may not," 
and was deemed speculative). 

Considering these holdings by the Court of Appeals, the Board 
concludes that the opinions of the Veteran's private 
physicians are conclusory and speculative in nature, as 
opposed to the thorough and definitive opinions rendered by 
the VA oncology reviewer.  
    
The November 2009 VA opinion, by contrast, provides detailed 
bases for the opinions reached, and addresses the studies 
cited by the other physicians.  Moreover, the reviewer 
considered other risk factors involved in the Veteran's 
death, such as smoking.  

Thus, although the Board is sympathetic with the claimant's 
loss of her husband, who served his country bravely, there is 
a lack of competent evidence to warrant a favorable decision.  
The preponderance of the evidence is against the claim, and 
there is no reasonable doubt to resolve in the appellant's 
favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, supra.


ORDER

Service connection for the cause of the Veteran's death is 
denied.  



___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


